Citation Nr: 1545068	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-08 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence exists to reopen a claim for service connection for a cyst on the left leg and any residuals, and, if so, whether service connection is warranted. 

2. Whether new and material evidence exists to reopen a claim for service connection for asbestosis, and, if so, whether service connection is warranted.

3. Whether new and material evidence exists to reopen a claim for service connection for a lung condition other than asbestosis, and, if so, whether service connection is warranted.

3. Whether new and material evidence exists to reopen a claim for service connection for hepatitis, and, if so, whether service connection is warranted.

4. Entitlement to service connection for chronic kidney disease. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to January 1970, February 1970 to May 1975, and September 1975 to August 1979, with subsequent service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of the hearing is contained in the claims file.  

The Board is reopening the Veteran's claim of service connection for a cyst on the left leg.  This issue, along with the issue of entitlement to service connection for chronic kidney disease, is addressed in the REMAND portion of the decision below; both issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim of service connection for asbestosis was denied in June 2004.  He did not appeal.  Evidence since submitted of a possible asbestosis diagnosis is both "new" and "material."

2. The Veteran's petitions to reopen claims of service connection for a cyst of the left leg, hepatitis, and a separate lung condition were last denied in April 2005.  He did not appeal. Evidence since submitted of a residual scar stemming from removal of a cyst from his left leg is both "new" and "material."

3. Evidence submitted since the April 2005 RO decision concerning the presence of hepatitis does not raise a reasonable possibility of substantiating that claim.

4. Evidence submitted since the April 2005 RO decision concerning the presence of a lung condition other than asbestosis does not raise a reasonable possibility of substantiating that claim.  

5. The weight of the evidence is against finding that the Veteran currently suffers from asbestosis.  


CONCLUSIONS OF LAW

1. The June 2004 rating decision that denied the Veteran's claim of service connection for asbestosis is final; and evidence received since then is new and material, the claim is reopened.  38 U.S.C.A. §§ 1110, 5107(b), 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. The April 2005 rating decision that denied the Veteran's petitions to reopen claims of service connection for a cyst of the left leg, hepatitis, and various lung conditions is final. 38. U.S.C.A. § 7105 (West 2014).

3. As evidence received since the April 2005 decision concerning the cyst claim is new and material, it is reopened.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4. As new and material evidence has not been submitted since the April 2005 decision concerning the hepatitis and lung condition (other than asbestosis) claims, they are not reopened.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5. The criteria for service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with the VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented. 

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Here, a March 2011 letter provided adequate notice of what constitutes material evidence in the case at hand, which met the directives of Kent.  It also fully informed the Veteran of the requirements to establish service connection for a condition.  Thus, the duty to notify has been met.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained and associated with the claims file all identified relevant VA and private treatment records, as well as the Veteran's service records.  The Veteran was also provided with a VA examination concerning his lungs which contains descriptions of the history of the disabilities at issue; document and consider the relevant medical facts and principles; provide an opinion regarding the existence of asbestosis or any other lung condition.  The Veteran was not provided examinations for his claimed hepatitis condition.  The Board finds that no VA examination is required to resolve that claim because, as no new and material evidence has been submitted, the duty to provide a medical examination and nexus is not raised.  See 38 C.F.R. § 3.159(c)(4)(iii).  Thus, VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II. New and Material Evidence

In June 2004, the RO denied the Veteran's claim of service connection for asbestosis and in April 2005, it denied his petitions to reopen his claims for service connection for a separate lung condition, a cyst of the left leg, and hepatitis.  All claims were denied on the basis that the evidence did not show chronic conditions or chronic residuals.  He did not submit notices of disagreement or submit new and material evidence within one year of the decisions' promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").  Accordingly, the April 2005 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015).

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

The concurring opinion in the Shade decision specifically pointed out that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened.  Shade, 24 Vet. App. at 123.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id. at 123-24. 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

Unfortunately, the evidence of record continues to fail to show that the Veteran suffers from hepatitis.  There is one reference to the condition in the entire claims file - a service treatment record from January 1979 that references treatment for "INH hepatitis."  This was of record since the Veteran first attempted to establish service connection for the condition in August 1979.  His original claim then listed "hepatitis caused by service-incurred INH treatment."  He has not produced medical evidence that he currently suffers from a chronic hepatitis condition.  None of the VA or private treatment records contain any references to hepatitis.  Without evidence of a current diagnosis of hepatitis, there is no reasonable possibility of substantiating the claim.  Thus, he has not submitted the requisite new and material evidence and his petition must be denied.  

Regarding the Veteran's claim of service connection for asbestosis, he submitted a letter dated June 2002 from a private physician that indicates chest x-rays show the presence of small opacities compatible with a mixed dust pneumonoconiosis, which indicates asbestosis.  This letter was first submitted in September 2004.  The physician concluded with a reasonable degree of medical certainty that the Veteran had asbestosis acquired through occupational exposure to asbestos dust.  It appears that it was first considered in an April 2005 rating decision that denied the Veteran service connection for breathing problems.  This decision also denied him service connection for a lung condition and denied petitions to reopen claims for service connection for pneumonitis and for pleuritic chest pain.  As the Board notes that the RO has continually separated the Veteran's various claims for lung and chest conditions, it considers this evidence new, as it has not yet been considered by the RO when it adjudicated his claim specifically concerning asbestosis.  It is also material because it speaks to the existence of asbestosis, which was the basis for the prior denial.  As such, this evidence raises a reasonable possibility of substantiating the Veteran's claim, and it is reopened.  

Regarding his broader lung condition claim, the Veteran has not submitted evidence of a current lung condition separate from asbestosis.  The VA and private treatment records contained in the claims file do not show any other chronic lung condition.  Furthermore, at his VA hearing he did not address a specific lung condition outside of asbestosis.  Without evidence of a current diagnosis of a lung condition other than asbestosis, there is no reasonable possibility of substantiating the claim.  Thus, he has not submitted the requisite new and material evidence and his petition must be denied.  

Regarding his cyst claim, at his Board hearing he stated that he currently suffers from a residual scar from the in-service removal of this cyst.  While the Veteran has continually sought to reopen his claim for service connection for a cyst, he has maintained that the cyst was removed.  This is the first time he has identified an actual residual, the scar, which is something he is competent to report.  Presuming the credibility of his statements, this evidence is new and material.  Thus this claim is also reopened.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011).

III. Service Connection

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004)).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary promulgated any specific regulations.  In 1988, however, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims. VAOPGCPREC 4-2000 (April 13, 2000).  VA must analyze the Veteran's claim for service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997). 

An asbestos-related disease can develop from brief exposure to asbestos.  Id.  The most common disease resulting from exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1, Part VI, 7.21(a)(3). 

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  See M21-1, Part VI, 7.21.

The Veteran alleges that as a mechanic in the military, he was exposed to asbestos while working on things such as brake linings in trucks.  The Board finds his statements competent and credible.  Additionally, he submitted the aforementioned June 2002 statement indicating that he had asbestosis as a result of occupational asbestos exposure.  

The Veteran underwent a VA compensation examination in October 2014.  The examiner noted the Veteran's claim that he suffered from asbestosis as a result of his work as a mechanic while on active duty.  The examiner took a chest x-ray and compared it to a chest radiograph from January 2012.  The final impressions from the x-ray were that there was no radiographic evidence of asbestos exposure, no radiographic evidence for pulmonary asbestosis, and that while there was irregular density in the right upper lobe, this was most likely a postinflammatory scar.  The lungs did not appear to have changed since the earlier January 2012 image.  Thus, the examiner concluded that the Veteran did not have an asbestos-related lung condition.  

The Board places the most weight on the VA examiner's opinion.  While the June 2002 letter from the private physician indicated that the Veteran had asbestosis, the more current VA examination concluded that this was not the case, and cited to two separate imaging studies performed on the Veteran's lungs in support of this conclusion.  

The most fundamental requirement for any claim for service connection is that the Veteran must have proof she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

With the most weight placed on the conclusions of the October 2014 VA examiner, the preponderance of the evidence is against the claim, meaning the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, it must be denied.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for the residuals of a left leg cyst is reopened.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for hepatitis is denied.

New and material evidence having been received, the issue of entitlement to service connection for asbestosis is reopened.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for a lung condition other than asbestosis is denied.

Entitlement to service connection for asbestosis is denied. 


REMAND

As the Veteran has competently and credibly reported having a residual scar from the removal of a cyst of his left leg, the presence of which was noted in STRs from June and July 1977, he is warranted a VA examination to examine the scar and comment on its etiology.  

Additionally, the Veteran alleges that he has chronic kidney disease as a result of his active duty service.  He submitted a May 2013 letter from a private physician that states there was no "obvious cause" for the condition, but that it was "reasonable to assume" that exposure to Agent Orange "could have been the cause."  The Veteran has confirmed Vietnam service at Phu Cat Air Base, as shown by a DD-214.  Alternatively, the Veteran has argued that the condition is related to his in-service bout of INH hepatitis, discussed above.  The Board concludes that he is also warranted a VA examination to provide comment on this condition's etiology.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and add them to the claims file.  

2. Then, schedule the Veteran a VA examination for his claimed scar associated with his removed left leg cyst.  The claims file, including a copy of this REMAND, should be made available to the examiner.  Any indicated tests and studies are to be conducted.  All examination findings should be set forth in the examination report.

The examiner should indicate whether there is any residual scarring from a prior cyst removal on the Veteran's left leg.  

If there is such a scar, the examiner should opine whether it is at least likely as not (50 percent or greater probability) that the scar etiologically related to his active duty service, specifically considering the June and July 1977 STRs indicating the presence of a cyst on his left leg.  

The examiner must provide a detailed rationale for each opinion generated, with citations to the record if necessary.

3. Then, schedule the Veteran a VA examination for his chronic kidney disease.  The claims file, including a copy of this REMAND, should be made available to the examiner.  Any indicated tests and studies are to be conducted.  All examination findings should be set forth in the examination report.

The examiner should opine whether any diagnosed kidney condition, including chronic kidney disease, is at least likely as not (50 percent or greater probability) etiologically related to his active duty service.  The examiner should consider all STRs of record, including the January 1979 instance of INH hepatitis.  The examiner must also opine whether any kidney condition is linked to his conceded in-service Agent Orange exposure.  In this regard, examiner should specifically address the May 2013 letter from the private physician indicating that it is possible that exposure to Agent Orange in Vietnam caused his chronic kidney disease.  

The examiner must provide a detailed rationale for each opinion generated, with citations to the record if necessary.

4. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims that have been remanded.  If any benefit sought in connection with the remanded claims is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
	

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


